DETAILED ACTION

Claims 8-10 and 12-15 are allowed.
Claims 16-18 are canceled.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites the limitation “the second processor is configured to generate, based on the first read command, and data read-ahead information including information indicating whether generating a data read-ahead command for each of channels is necessary […] second processor is configured to count the read command stored in the first buffer circuit and generate the second read command for a channel where the data read-ahead information indicates the generation of the data read-ahead command when a number of the counted read command is equal to or less than a first value […]”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0050-51, 0077-78 and FIGs. 5A-5D, 14].  Said limitations, in combination with the other recited limitations of claims 10 and 8, are not taught or suggested by the prior art of record.
The closest prior art of record is Unesaki (2012/0072698) which teaches an address entry including a flag that indicates which channels have an assigned prefetch address and accessing the prefetch address when the address of the entry is accessed but does not teach generating a prefetch command based on a first read command and information that indicates necessity of prefetch commands for each channel. 
Claims 9-10 and 12-15 depend from claim 8, and are considered allowable for at least 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18 directed to a species non-elected without traverse.  Accordingly, claims 16-18 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133         

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133